Citation Nr: 1020532	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  00-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an increased rating for right knee 
instability, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for right knee 
arthritis, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, partner, and mother



ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for right knee instability, and granted a 
separate noncompensable rating for arthritis of the right 
knee.  

A March 2002 Board decision granted an increased rating for 
the Veteran's right knee disability, insofar as the Board 
held that the right knee disability was to be rated 10 
percent for instability and 10 percent for arthritis with 
limitation of motion.  The Veteran appealed the March 2002 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Remand, in a March 
2003 Order, the Court vacated the decision denying an 
increased rating and remanded the claim to the Board for 
readjudication in accordance with the Joint Motion.  In 
October 2003 and June 2005, the Board remanded the claim for 
additional examinations and readjudication.  In April 2006, 
the Veteran testified before the Board at a hearing held via 
videoconference from the RO.

In a June 2006 decision, the Board denied the Veteran's claim 
for an increased rating for his right knee disability.  The 
Veteran appealed that decision to the Court.  Pursuant to a 
Joint Motion to Vacate and Remand, the Court, in an April 
2007 Order, vacated the June 2006 decision and remanded the 
appeal to the Board.  In January 2009, the Board remanded the 
claim for additional development. 




FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's right 
knee disability has been manifested by subjective complaints 
of pain, swelling, and giving way, and objective findings of 
tenderness at the anterior cruciate ligament, crepitus, 
moderate instability, and degenerative arthritis, with range 
of motion testing limited at most to 120 degrees flexion, and 
5 degrees extension.  There was no clinical evidence of 
subluxation, locking, effusion, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent 
rating, but not greater, for right knee instability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.321, 4.17a, Diagnostic Codes (DCs) 5257 (2009).

2.  The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, 
Diagnostic Codes (DCs) 5010, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. Part 4 (2009).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. However, those provisions of should only 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 
4.45 (2008); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  
With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria 
for the evaluation of traumatic arthritis  direct that the 
evaluation be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2009).  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009).  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010, Note 1 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
Evaluation of a knee disability under both of those 
diagnostic codes does not amount to pyramiding.  However, a 
separate rating must be based on additional compensable level 
of disability.  38 C.F.R. § 4.14 (2009); VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).

The Veteran's right knee disability has been rated 10 percent 
disabling under Diagnostic Code 5010, for arthritis, and as 
10 percent disabling under Diagnostic Code 5257, for 
instability.  38 C.F.R. § 4.71 (2009).  Diagnostic Codes 5260 
and 5261, which pertain to limitation of flexion and 
extension of the leg, respectively, are also potentially 
applicable in this instance.  38 C.F.R. § 4.71a, DCs 5010, 
5260, 5261, 5257 (2009).

In considering the applicability of other diagnostic codes, 
the Board finds that Diagnostic Codes 5256 (ankylosis of the 
knee), 5258 (dislocation of semilunar cartilage), 5259, 
symptomatic removal of semiluanr cartilage, 5262 (impairment 
of the tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of those conditions. 
Specifically, although the Veteran had undergone ligament 
repair surgery, treatment records do not reflect removal or 
dislocation of semilunar cartilage.  Also, no impairment of 
the tibia or fibula, or genu recurvatum, has been diagnosed.  
Finally, there have been no findings of ankylosis of the 
knee. 

Under Diagnostic Code 5260, which contemplates limitation of 
leg flexion, a 0 percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260 (2009).  Under Diagnostic Code 5261, 
which contemplates limitation of extension of the leg, a 0 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

VA treatment records beginning in July 1998 show that the 
Veteran complained of right foot and knee pain.  He stated 
that his knee gave out and he stumbled causing injury to his 
right medial ankle and arch.  The diagnosis was right foot 
strain.  In August 1998, the Veteran complained of continuous 
giving way of the right knee.  He also had locking and 
popping of the right knee.  Physical examination revealed no 
effusion.  There was medial joint line tenderness.  Range of 
motion testing was 0 degrees to 130 degrees.  There was no 
varus or valgus instability.  There was medial crepitus.  On 
follow-up examination, he complained of popping in the right 
knee.  In May 1999, he was issued knee support braces.  In 
July 1999, the Veteran presented with complaints of right 
knee, right foot, and low back pain.  He indicated that he 
had the knee and the foot pain for a long time, but noted 
that it was getting worse.  He stated that the back pain 
started after he was lifting a garbage can.  The diagnoses 
were knee pain and low back pain.  On August 1999 
examination, the Veteran reported having intermittent 
swelling of the knee.  He denied any catching, locking, or 
giving way of the knee.  The pain was most concentrated at 
the medial aspect.  Physical examination revealed no effusion 
and no varus or vulgus instability.  There was tenderness to 
palpation over the medial joint line.  Range of motion 
testing was +5-140.  The assessment was derangement of the 
right knee.  MRI examination revealed an intact anterior 
cruciate ligament.  The assessment was pain at the right knee 
especially at the patello-femoral joint, probably secondary 
to VMO atrophy. 

On August 1999 VA examination, the Veteran reported that in 
1994, he fell and injured his right knee.  He had surgery for 
an ACL repair at that time, and since that time he had pain, 
most of it medially.  He stated that his knee gave way 
sometimes, seldomly locked, but often swelled.  He stated 
that he had problems going up and down stairs with both 
knees.  

Range of motion testing was "full," or 0-135 degrees, with 
crepitation on motion.  The right knee had a 3.5-inch mid-
patellar tendon scar.  He had tenderness about the medial 
joint line.  There was no medial or lateral collateral 
ligamentous laxity.  He had a negative anterior drawer.  
However, he had a 15-millimeter Lachman.  The VA examiner 
noted the X-rays to be negative except for hardware in the 
knees.  However, the radiographic report pertaining to the 
right knee indicated the presence of moderate degenerative 
joint disease with narrowing of the medial joint space.  The 
diagnosis was degenerative joint disease, status post repair 
of the anterior cruciate ligament with a positive Lachman on 
the right.

VA treatment records beginning in August 1999 reflect 
continuing complaints of right knee pain.  In May 2000, the 
Veteran reported that he used a cane to walk due to his knee 
and ankle disabilities, but mostly for his knee.  He had 5/5 
muscle strength in the right knee.  Sensory examination was 
normal.  Straight leg raising was negative.  Deep tendon 
reflexes were 2/4 in the right knee and ankle. He was 
diagnosed with degenerative joint disease of the right knee.  
In October 1999, physical examination revealed normal range 
of motion of the right knee.  There was no effusion or 
atrophy on the right side.  There was mild crepitus in both 
knees.  MRI scan revealed slight buckling of the posterior 
cruciate ligament.  A partial tear could not be ruled out.  
There was moderate knee effusion.  The impression was 
degenerative joint disease.  The Veteran was taking Percocet 
for his knee pain, and was referred to physical therapy to 
work on strengthening his muscles.

At a June 2000 hearing before a Decision Review Officer, the 
appellant asserted that he had problems with his tight knee 
locking ever since the ligament surgery.  He noted that the 
right knee gave way sometimes and swelled.  If he stood for 
more than an hour, the knee would get stiff.

On July 2000 VA orthopedic examination, the appellant 
complained of constant pain, weakness, stiffness, 
fatigability, and lack of endurance of his lower back, right 
ankle, and right knee.  Physical examination of the right 
knee was remarkable for pain.  There was full range of motion 
of the knee.  X-ray examination demonstrated anterior 
cruciate ligament repair of the right knee, and bilateral 
degenerative changes.  The diagnosis was degenerative joint 
disease of the right knee, status post anterior cruciate 
ligament repair.  The examiner commented that the appellant 
had functional loss due to pain without decreased range of 
motion.

On July 2000 VA neurological examination, the Veteran 
reported that his right knee had become very painful, and 
severely limited his movements.  Physical examination 
revealed restricted flexion and extension.  The Veteran had 
difficultly with toe/heel walking on the right side.  The 
right knee reflexes were normal, but were barely elicited.   

VA treatment records show that in July 2001, the Veteran 
reported that a few days earlier, his knees gave out 
underneath him.  He had difficulty walking.  In May 2002, the 
Veteran experienced an increase in pain in both knees.  They 
tended to swell and give way at times.  Physical examination 
revealed no soft tissue swelling or effusion of the knees.  
There was crepitus.  In August 2002, range of motion testing 
of the right knee was 5-120.  There was a positive Lachmann's 
test, with some laxity on anterior drawer testing.  There was 
no varus or valgus instability.  There was tenderness to 
palpation over the lateral joint line and the medial 
collateral ligament.  In May 2003, the Veteran reported that 
the pain in his knees was controlled by counter-force knee 
braces.  The assessment was degenerative joint disease of the 
knee, severe, controlled. 

On August 2004 VA orthopedic examination, the Veteran 
reported that he wore a heavy knee brace on his right knee.  
He stated that he was not wearing the brace at that moment 
because a new brace had been ordered for him.  He stated that 
his knee swelled, but that his biggest problem was his knee 
giving way when he turned suddenly.  Physical examination 
revealed no swelling of the right knee.  He had a stable 
patella.  Although his knee was stable, when he walked, he 
seemed to have discomfort, especially when he twisted at the 
end of a turn.  Drawer and McMurray testing was negative.  
There were 2/4 crepitants.  Range of motion testing was 
normal, at 0 to 140 degrees.  Range of motion was not limited 
by fatigue, pain, weakness, or lack of endurance on 
repetition.  He complained of discomfort at the anteromedial 
joint line on passive motion.  X-ray examination of the knee 
was normal.  The diagnosis was status post operative anterior 
cruciate ligament repair of the right knee with osteochondral 
defect of the medial femoral condyle.  

A March 2005 MRI report shows postoperative changes from 
anterior cruciate ligament reconstruction.  There was no 
evidence of rupture.  There was an osteochonrdal fracture-
defect of the medial femoral condyle.  Physical examination 
revealed crepitus with tenderness at the medial joint line.  
The Veteran was wearing bilateral knee braces.  There was no 
obvious laxity while wearing the braces.  

At his April 2006 testimony before the Board, the Veteran 
stated that until he was old enough to get knee replacements, 
he would have to wear knee braces and "didn't feel like 
himself."  He stated that his knee was weak and would 
collapse.  He stated the brace helped him.  He stated that 
his knee could give out at any time, especially when he was 
standing.  

On January 2008 VA orthopedic examination, the Veteran 
reported having continuing right knee instability and poor 
propulsion.  Range of motion testing was 0-140 degrees.  
There was no additional limitation of motion on repetitive 
testing.  There was right knee crepitus.  There was no 
clicks, snaps, grinding, or instability.  The examiner stated 
that particular attention was given to any instability 
present in light of his history, but there was no anterior, 
anteromedial, or medial instability noted at any degree of 
flexion.  X-ray examination demonstrated mild degenerative 
changes, with small exostosis in the proximal tibia.  The 
examiner stated that the Veteran was limited by both knees.  

On August 2008 VA spine examination, the Veteran reported 
that he was unable to stand for more than a few minutes at a 
time, and could not walk for more than a few yards.  Muscle 
strength examination was normal in the right knee.  Knee jerk 
was +2 in the right knee.   The examiner opined that the 
Veteran's unemployability was caused by or a result of his 
lumbar spine disability and his bilateral knee disability.  
The examiner explained that the Veteran could not sit, stand, 
or walk very far due to the combination of these 
disabilities.  

On April 2009 VA orthopedic examination, the Veteran reported 
that his right knee gave way, and the he had pain, weakness, 
and fatigue.  He reported that he had flare-ups that were 
moderate in severity.  The flare-ups happened constantly and 
lasted hours at a time.  He was able to stand from fifteen to 
thirty minutes at a time.  He was unable to walk more than a 
few yards.  He always wore a knee brace, and used a cane most 
of the time.  Physical examination revealed right knee 
crepitus and grinding, but no clicks, snaps, or instability.  
There was poor propulsion.  Range of motion testing was 0-130 
degrees.  There was no objective evidence of pain following 
repetitive motion.  There was no additional limitation after 
three repetitions on range of motion testing.   The diagnosis 
was post operative right knee surgery with calcification.  
The Veteran's right knee disability was found to have severe 
effects on his ability to complete chores, shop, exercise, 
and prevented him from playing sports. 

On May 2009 VA orthopedic examination, the Veteran again 
complained of pain, instability, giving way, stiffness, and 
weakness.  There were no episodes of dislocation or 
subluxation.  There were no episodes of locking, but there 
was constant effusion.  His symptoms of inflammation included 
warmth, redness, swelling, and tenderness of the joint.  
Physical examination revealed right knee crepitus, 
tenderness, instability, and guarding movement.  There were 
crepitation, clicks, snaps, and grinding.  There was 
instability in the anterior/posterior ligaments that was 
described as moderate.  Stability testing reflected abnormal 
responses at 30 degrees and 90 degrees.  There was 
subpateller tenderness.  Range of motion of the knee was from 
0 degrees to 140 degrees.  There were objective findings of 
pain following repetitive motion, but there were no 
additional limitations after three repetitions.  X-ray 
examination revealed evidence of previous ligament repair 
surgery.  The joint space of the right knee was well 
maintained.  The Veteran was on medical retirement.  The 
diagnosis was bilateral degenerative joint disease of the 
knees, left worse than right.  The disability had moderate 
effects on his ability to complete chores, exercise, play 
sports, partake in recreation, and drive.  

In a May 2009 addendum opinion, the same examiner stated that 
the Veteran did not have any Deluca limitations.  The 
examiner stated that because no limitations on repetitive 
motion existed at the time of examination, he did not record 
them in the examination report.  

On October 2009 VA orthopedic examination, physical 
examination revealed crepitus, deformity of the knee, 
tenderness, and guarding of movement.  There was subpatellar 
tenderness.  Range of motion testing was from 0 degrees to 
140 degrees.  There were objective findings of pain following 
repetitive motion, but there were no additional limitations 
after three repetitions.  The examiner stated that although 
moderate instability was found in April 2009, his definition 
of moderate instability was when there was an eighth of an 
inch or a fourth of an inch anterior drawer sign.  Since 
there were no such findings on his original examination of 
the Veteran and on re-examination of the Veteran, and there 
was no swelling of the knee, he could not make a finding of 
instability.  The Veteran reported that the swelling was 
intermittent.  The examiner stated that, depending on whether 
the Veteran was experiencing swelling of the knee, there 
would be different findings with regard to whether he would 
have instability and limitation of range of motion. 

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  
Range of motion testing throughout the pendency of the 
appeal, such as on range of motion examination in August 
1999, August 2002,  August 2004, January 2008, April 2009, 
and in May 2009, shows, at worst, limitation of extension to 
5 degrees and flexion to 120 degrees.  Extension to 5 degrees 
and flexion to 120 degrees does not warrant a compensable 
rating under the applicable criteria.  Therefore, the Board 
finds that Diagnostic Code 5261 cannot serve as a basis for 
an increased rating or any separate compensable rating. 
Similarly, Diagnostic Code 5260 cannot serve as a basis for 
an increased rating or any separate compensable rating.  The 
flexion of the Veteran's left knee would have to be limited 
to 45 degrees in order to warrant a compensable rating of 10 
percent and to 10 degrees of extension to warrant a 
compensable rating of 10 percent.  Here, the evidence 
reflects that even on repetitive testing, completed on VA 
examination in June 2000, August 2004,  January 2008, April 
2009, and May 2009, there was no additional loss of motion to 
warrant a compensable rating for limitation of either flexion 
or extension. 

The Board has determined that the Veteran is not entitled to 
a compensable rating under either Diagnostic Code 5260 or 
5261, based upon an analysis of his recorded ranges of 
motion.  Because he did not meet the criteria for a 
compensable rating under either of the diagnostic codes, 
there is no basis for a separate compensable ratings under 
Diagnostic Codes 5260 and 5261.

Next, the rating criteria for Diagnostic Code 5257 (other 
impairment of the knee) provide that knee impairment with 
recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran is entitled to an increased 
rating for moderate instability.  Significantly, throughout 
the pendency of the appeal, the Veteran has complained of 
frequent giving way of the right knee.  He has worn a right 
knee brace for support almost constantly.  The objective 
medical evidence reflects that on August 1999 VA examination, 
although there was no medial or lateral collateral 
ligamentous laxity, Lachmann's testing was positive.  In May 
2002, there was a positive Lachmann's test, with some laxity 
with anterior drawer testing.  There was tenderness to 
palpation over the lateral joint line and the medial 
collateral ligament.  The Veteran was wearing braces all the 
time, which helped his instability.  In August 2004, he was 
noted to have moderate crepitus of the knee, at 2/4.  On May 
2009 VA examination, the Veteran's instability was deemed 
moderate in degree.  Stability testing reflected abnormal 
responses at 30 degrees and 90 degrees.  Therefore, in this 
case, because the Veteran has been shown repeatedly to have 
positive Lachmann's testing, and there has been continuous 
tenderness to the medial collateral ligament, with some 
laxity to his right knee depending on whether the knee is 
swelling on examination, and because his instability has been 
described as moderate in degree on VA examination, the Board 
finds that despite the mixed opinions as to whether the 
Veteran suffers from instability depending on his 
symptomatology on the days of various VA examinations, the 
evidence as a whole demonstrates a disability picture more 
nearly approximating moderate instability.  The Veteran has 
repeatedly stated that he frequently falls because of his 
right knee instability, and that he must wear a brace at all 
times because he never knows when he might fall next.  He has 
demonstrated pain when turning on his left knee, and suffers 
from frequent knee effusion.  The Veteran is competent to 
describe experiencing instability, including swelling of the 
knee and the feeling of his knee giving way, as the 
perception of these symptoms comes to him through his senses, 
and he has complained of these symptoms since at least 1998.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the 
Board finds that a higher 20 percent rating for moderate 
instability is warranted throughout the pendency of the 
appeal.

In addressing whether the Veteran is entitled to a rating 
higher than 20 percent for instability, the Board finds that 
he is not.  On examination in August 1998, August 1999, and 
in May 2002, no varus or valgus instability was found.  In 
January 2008, the examiner paid particular attention to the 
presence of instability in light of the Veteran's history, 
but there was no anterior, anteromedial, or medial 
instability noted at any degree of flexion.  Finally, on 
October 2009 VA examination, the examiner stated that 
although moderate instability was found in April 2009, there 
was no signs of swelling or instability on examination at 
that time, leading the examiner to believe that the Veteran's 
instability was only intermittent in degree.  Because the 
records demonstrates numerous findings of normal instability, 
with intermittent periods of moderate instability, a 
conclusion cannot be drawn that the Veteran suffers from 
severe instability.  

Lastly, the Veteran has been shown on X-ray examination to 
have degenerative arthritis of the right knee.  Where there 
is limitation of motion, but the limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under Diagnostic Codes 5003 and 5010.  
Also, under Diagnostic Codes 5003 and 5010, a 10 percent 
rating may apply where limitation of motion is absent, but 
there is X-ray evidence of arthritis involving two or more 
major joints or involving two or more minor joint groups.  38 
C.F.R. § 4.71a, DC 5003, 5010 (2009).  In this case, the 
Veteran has noncompensable limitation of motion of his right 
knee with X-ray evidence or arthritis and is thus in receipt 
of a 10 percent disability rating under Diagnostic Code 5010.  
With regard to whether the Veteran is entitled to a rating 
higher than 10 percent under DC 5010 for arthritis, the Board 
concludes that he is not.  Under Diagnostic Code 5010, a 20 
percent rating is not warranted unless X-ray evidence shows 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
The knee is considered a major joint.  38 C.F.R. § 4.45 
(2009).  While the Veteran is service-connected for arthritis 
in two major joints, both knees, there is no evidence 
demonstrating that his arthritis has caused any 
incapacitating exacerbations.  Therefore, he is not entitled 
to a higher rating of 20 percent.  The Veteran has stated 
that wearing his knee brace and taking pain medication 
relieves his right knee pain, and there is no evidence that 
he has been prescribed bed rest by a physician due to his 
right knee disability.  The Veteran has not described any 
episodes in which his right knee disability has resulted in 
an inability to walk or tend to his activities of daily 
living.  Thus, he is not entitled to a rating greater than 
the current 10 percent rating under this code.  In addition, 
separate 10 percent ratings for arthritis or limitation of 
motion of the knees, when combined with the bilateral factor, 
are a superior benefit to a single 20 percent rating.  38 
C.F.R. § 4.25, 4.26 (2009).  

The Veteran contends that his right knee disability flares up 
after prolonged standing or walking and any physical 
activity.  However, even if the Veteran does experience 
flare-ups of his right knee disability, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the right knee would be restricted by pain or 
other factors to so as to show additional limitation of 
extension or flexion that would warrant a compensable rating.  
Specifically, the Board is in receipt of numerous VA 
examinations that factor in findings related to any 
additional functional limitations on repetitive use.  On each 
examination, the Veteran described pain on repetitive motion, 
however, there were no findings of additional limitation of 
extension or flexion.  In the May 2009 VA examination and 
addendum opinion, the examiner specifically found no 
additional limitation of motion on repetitive motion.  Thus, 
even considering the effects of pain on use, there is no 
probative evidence that the further limitation due to pain 
results in the right knee being limited to a sufficient 
extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Board finds that the 
Rating Schedule is not inadequate.  The Schedule provides for 
higher ratings for the service-connected knee disability.  
The evidence does not show that the Veteran's right knee 
disability is productive of marked interference with 
employment which would be exceptional for that envisioned by 
the rating schedule at the Veteran's current rating nor does 
the evidence show frequent hospitalization related to the 
knee.  The evidence reflects that the Veteran medically 
retired from his employment in the late 1990s, and there is 
no indication in the record that his right knee disability 
alone resulted in marked interference with his employment.  
Therefore, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the 
Veteran's right knee disability has warranted no more than a 
10 percent rating pursuant to Diagnostic Code 5010 throughout 
the pendency of the appeal.  Additionally, the Board finds 
that the weight of the credible evidence demonstrates that 
throughout the pendency of the appeal, the Veteran has been 
entitled to a 20 percent rating, but no higher, for moderate 
instability of the left knee, pursuant to Diagnostic Code 
5257.  All reasonable doubt has been resolved in favor of the 
claimant in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004 and August 
2008; rating decisions in October 1999 and June 2003; a 
statement of the case in March 200; and supplemental 
statements of the case in August 2000, October 2000, 
September 2004, and September 2008.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the February 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A increased rating of 20 percent, but not higher, for right 
knee instability, is granted.

A rating in excess of 10 percent for right knee arthritis is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


